' HEALY, Circuit Judge
(dissenting).
The majority opinion assumes (1) that the unemployment for which appellants sought compensation was due to a labor dispute, (2) that the dispute was in active progress at the commencement of the 1940 season, and (3) that it con*540firmed indefinitely thereafter. Since the whole effort on the part of appellants has been to refute one or the other of these propositions, it would seem that the assumptions should result in a decision favorable to the Commission. However, my associates have reversed the Commission on a theory volunteered by themselves, namely, that the dispute was not in progress at the right place.
The case arose under the following circumstances. For some years prior to' 1940 the Union of which appellants are members had contracts with the canning companies in respect of wages and terms of employment. After the close of the 1939 season the existing agreement was cancelled so that it became necessary to negotiate a new contract for the 1940 season. Negotiations to this end were initiated at San Francisco but no agreement was reached, with the result that the San Francisco fleet did not depart for Alaska and the seasonal enterprise was eventually abandoned. Claims having been made for unemployment benefits, the Alaska Commission at first denied them and then, on application of the claimants, appointed a referee to hear testimony. Upon the evidence taken the Commission found “that there was an active labor dispute existing between said parties at the opening of the season; that said dispute continued, and that paragraph (d) under Section 5 [of the territorial act] provides: That any individual shall be disqualified ‘for any week with respect to which the Commission finds that his total or partial unemployment is due to a labor dispute which is in active progress at the factory, establishment or other premises at which he is or was last employed ; provided, that such disqualification shall not exceed the 8 weeks immediately following the beginning of such dispute.’ ” On the basis of these findings the Commission awarded unemployment benefits, exclusive, however, of the first eight weeks following the official opening dates of the season.
Implicit in this decision is the finding that the dispute, within the intendment of the statute, was in progress at *541the “establishment or other premises” at which claimants are or were last employed. Appellants do not Contend otherwise, nor do they claim that the decision was in this respect erroneous. Unless we choose to misunderstand we can not mistake the propositions of law and fact upon which review of the Commission’s determination was sought. In their petition filed below appellants, as they were required to do by Section 6(i) of the territorial act, set. out their objections in extenso, the statement of them covering some seventeen pages of the printed record. The same argumentative exceptions are incorporated in identical language in appellants’ brief here. Following are the grounds upon which the Commission’s decision is challenged; It is claimed, first, that the dispute in respect of the terms of the seasonal contract was not a labor dispute because there was no strike or picketing and because the employer-employee' relationship did not presently exist. Secondly, it is contended that, if there was a labor dispute, it had ceased to be in active progress either prior to or within a matter of days after the opening of the season, that is to say, on the “deadline” dates set by the canners for the reaching of an agreement.1
The record shows that these were the propositions of law and fact pressed upon the Commission as well. In their initial communication addressed to the Commission under *542date of May 11, 1940, appellants outlined their contentions substantially as above and requested that a hearing be had before a referee to determine whether a labor dispute, “actually exists.” The opinion of the referee contains no hint of any contest or difference of opinion concerning the question here made the basis of decision. His findings proceed on the theory that the claimants were disqualified under the statute for such period as they actively engaged in a labor dispute affecting the seasonal operations at the plants. Appellants did not challenge the referee’s findings in this particular or ask the Commission to review or modify them. In short, they have at no time contended that the law is as this Court holds it to be, nor have they raised any legal or factual issue concerning-the place of the dispute.
This case is not one originally cognizable by the court. It is purely a review proceeding. The act provides [Section 6(h)] that judicial review of a decision “shall be permitted only if any party claiming to be aggrieved thereby has exhausted his administrative remedies.” I think it is clear that no issue may be urged on review that was not squarely presented to the Commission. The court, no less than the parties, is foreclosed from injecting issues not so presented. Yet this court has not only done that, it has decided the spurious issue without benefit of argument on •the part of counsel, and without giving the Commission an opportunity to be heard.
The Commission was not unmindful of the policy of the act. On the contrary, it called attention to the phrase “involuntary unemployment,” as found in the preamble, and to a portion of the preamble which my associates have neglected to quote, namely: “The Legislature, therefore, declares that in its" considered judgment the public good and the general welfare of the citizens of this Territory, require the enactment of this measure under the police power of the Territory, for the compulsory setting aside of unemployment reserves to be used for the benefit of persons unemployed through no fault of their own.” It was the view of *543the Commission that appellants were not the victims of “involuntary unemployment,” that is to say they had remained idle as a matter of choice. It was thought that in light of the declared policy of the act and of the express provisions of Section 5(d) they were disqualified as beneficiaries for the specified period.
Being of the belief that the question made the basis of the majority decision is not properly before us, I refrain from discussing it beyond saying that it distorts the statutory policy and ignores the actualities of this seasonal operation. I may add that if the point had real merit it seems unlikely that the astute and resourceful counsel who represent appellants would have failed to urge it. The findings of the Commission on the questions actually presented to it are supported by evidence, and I see no sufficient reason for disturbing the administrative decision.